Citation Nr: 1749872	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) and osteoarthritis of the cervical spine.

2.  Entitlement to an increased rating for DDD and osteoarthritis of the thoracolumbar spine.

3.  Entitlement to an increased rating for right elbow bone spur with soft tissue irritation of the tendon and nerve (right elbow disability).

4.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee status post total knee replacement (TKR) (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1979 to September 1982 and from January 1984 to October 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2016, when they were remanded for additional development.  The June 2016 remand also directed that the AOJ adjudicate the Veteran's intertwined claims for temporary total ratings (TTR)  for right elbow surgery in March 2012, left knee surgery in November 2015, and a  left TKR surgery in January 2016. An April 2017 rating decision granted the Veteran a 100 percent rating for his left knee disability from November 18, 2015 to December 31, 2015 based on surgical treatment necessitating convalescence, and from January 14, 2016 to February 28, 2017 based on the Veteran's left knee arthroplasty.  It also granted a 100 percent rating for the Veteran's right elbow disability from March 13, 2012 to April 30, 2012 based on surgical treatment necessitating convalescence.  To date, the Veteran has not appealed the April 2017 rating decision. Accordingly, those matters are not before the Board.  Additionally, as a 100 percent rating is the maximum rating assignable, the aforementioned periods are not for consideration      as part of the Veteran's increased rating claims for his right elbow and left knee disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records.  Specifically, an August 28, 2017 VA treatment record indicates that the Veteran had a follow up appointment scheduled on September 27, 2017.  Nevertheless, VA treatment records subsequent to August 28, 2017 have not been associated with the claims file.  Accordingly, on remand all updated VA treatment records must be obtained. 

The record also reflects that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Specifically, a December 29, 2014 VA treatment record noted that the Veteran received income from "social security/SSDI." As the Veteran is under 62 years of age, the Board presumes that these are disability rather than age-based benefits.  To date, the Veteran's SSA records have not been requested   or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

With regard to the Veteran's thoracolumbar disability, he was provided a VA examination in September 2016.  The examiner indicated that the Veteran had        no signs or symptoms of radiculopathy.  Nevertheless, the examiner did not acknowledge or address the VA and private treatment records that indicate that    the Veteran had sciatica, back pain that radiated into his legs, and lower extremity paresthesias.  In light of the above, another VA examination is warranted to reconcile the conflicting findings.  

With regard to the Veteran's right elbow disability, he was provided a VA examination in September 2016.  While the examiner acknowledged that the Veteran experienced pain and tingling in his ulnar nerve and had subjective symptoms of ulnar neuritis, the examiner did not detail the frequency and severity of the Veteran's neurological symptoms.  Accordingly, a VA peripheral nerves examination is warranted to determine the nature and extent of any neurological symptoms associated with the Veteran's right elbow disability. 

With regard to the Veteran's left knee disability, he underwent a TKR in January 2016.  He has not been provided a VA knee examination to assess what, if any, residuals he has subsequent to the expiration of his 100 percent rating for the        year following his TKR.  Accordingly, a VA knee examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from August 28, 2017 to present and associate them with the claims file.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Malcolm Grow Medical Center.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as    the medical records relied upon concerning that claim.       If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The claims file should be reviewed in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the thoracolumbar spine disability.  All indicated tests should be conducted and  the results reported.  Range of motion should be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely to          be additional range of motion loss during flare-ups and as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional    loss, in degrees, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addressing the existence of neurological symptoms associated with the Veteran's thoracolumbar spine disability, the examiner should address the VA and  private treatment records notations regarding right         side sciatica, intermittent radiating back pain, and intermittent lower extremity paresthesias.

5.  Schedule the Veteran for a VA peripheral nerve examination to determine the current nature and severity of any neurological symptoms associated with his service-connected right elbow disability.  The claims file should be reviewed in conjunction with the examination.  The examiner should describe and detail all neurological symptomatology associated with the Veteran's right elbow disability.  All indicated tests should be conducted and the results reported.  

If the examiner determines that the subjective ulnar neuritis noted on the September 2016 VA elbow conditions examination report is not related to the Veteran's service-connected right elbow disability, a complete rationale in support of that opinion must be provided.  

6.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee status post TKR.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both knees for comparison purposes.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee during flare-ups and as a result of pain, weakness, fatigability,   or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and          be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




